ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Concert Technologies, Inc.                 )      ASBCA No. 60932
                                           )
Under Contract No. W912DY-13-F-0399        )

APPEARANCE FOR THE APPELLANT:                     Lauren E. Travis, Esq.
                                                   Counsel

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  Steven W. Feldman, Esq.
                                                  C. Clay Weisenberger, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineering and Support Center
                                                   Huntsville, AL

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 2 March 2017



                                               /MARKN. sTEMPLER
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60932, Appeal of Concert Technologies,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals